DETAILED ACTION
This action is responsive to communication filed on 08/17/2021. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 7, 10 – 11, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,727,579 (hereinafter Chardack).
Regarding claim 1, Chardack discloses a basin (12), a top surface above the basin (note annotated fig. below), a liquid dispensing system (14) configured to a dispense a liquid into the basin and positioned completely below the top surface, and an air dispensing system (18) 
Regarding claim 2, the liquid dispensing system (14) is configured to wet hands within the basin (col. 5, ln. 55 – 58) and the air dispensing system (18) is configured to dry hands within the basin (col. 6, ln. 5 – 8).
Regarding claim 3, Chardack discloses a body sensor (54) configured to detect a user, wherein the liquid dispensing system (14) or the air dispensing system (18) is initiated in response to detection at the body sensor (col. 5, ln. 53 – 55).
Regarding claim 4, the body sensor (54) is configured to detect the user’s hands at the basin (col. 5, ln. 50 – 53).
Regarding claim 6, the liquid dispensing system is configured to dispense soap (via soap dispenser 32).
Regarding claim 7, the air dispensing system (18) dispenses air after a predetermined time has elapsed since the liquid dispensing system dispensed the liquid (the predetermined time is after the completion of the washing cycle; col. 5, ln. 61 – 62).
Regarding claim 10, the liquid dispensing system (14) directs at least a portion of the liquid directly toward a central location within a middle portion of the basin (12) and the air dispensing system (18) directs at least a portion of the air directly toward the same central location within the middle portion of the basin (note annotated fig. below).
Regarding claim 11, hands are wetted, washed, rinsed, and dried in the central location (col. 2, ln. 50 – 61).
Regarding claim 18,  Chardack discloses a basin (12), a top surface above the  basin (note annotated fig. below), a sensor (54) configured to generate presence data for a user, a liquid dispensing system (14) configured to, in response to the presence data, dispense a liquid into the basin and positioned completely below the top surface (col. 5, ln. 53 – 55), and an air dispensing system (18) extending around a portion of a perimeter of the basin (note annotated fig. below) configured to, in response to a timer, dispense air into the basin and positioned completely below the top surface (col. 6, ln. 9), wherein the liquid dispensing system directs at least a portion of the liquid directly toward a central location within a middle portion of the basin and the air dispensing system directs at least a portion of the air directly toward the same central location within the middle portion of the basin (note annotated fig. below).
Regarding claim 19, the liquid dispensing system (14) is configured to wet hands within the basin (col. 5, ln. 55 – 58) and the air dispensing system (18) is configured to dry hands within the basin (col. 6, ln. 5 – 8).
Regarding claim 20, the liquid dispensing system is configured to dispense soap (via soap dispenser 32).

    PNG
    media_image1.png
    803
    524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chardack in view of US Patent Application Publication 2010/0148971 (hereinafter Wawrla).
Regarding claim 5, Chardack fails to show the body sensor is configured to detect the user approaching the handwashing station. Attention is turned to Wawrla which shows using a presence sensor to detect when a user approaches a washing station (par. 19). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any art established body sensor for activating the handwashing station, and to select a body sensor that detects a user approaching the handwashing station in lieu of detecting the user’s hands would be a mere substitution of one functionally equivalent structure for another as evidenced by the teachings of Wawrla which support that a user approach sensor functions in the same manner as a hand detecting sensor to achieve the same function of activating a controller to commence a washing cycle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chardack in view of US Patent 4,823,409 (hereinafter Gaffney).
Regarding claim 8, Chardack fails to show the liquid dispenser is configured to dispense a substantially flat, laminar fan of water. Attention is turned to Gaffney which teaches .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chardack in view of Gaffney as applied to claim 8 above and further in view of US Patent Application Publication 2008/0099046 (hereinafter Barnhill).
Regarding claim 9, under the modification in view of Gaffney, the fan of water is capable of substantially extending across an entirety of the opening of the basin (see Gaffney, col. 1, ln. 24 – 25, the flow stream maintains its shape even relatively far from the spout), but Chardack fails to show the opening of the basin is a top opening. Attention is turned to Barnhill which shows orienting a handwashing station such that the opening (108) is top oriented (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the opening of the basin to be a top opening depending on a user’s preference as a matter of design choice; such a modification would be expected to work equally well given the teachings of Barnhill which support a top opening for a handwashing station that provides the same intended function of allowing a user to insert their hands and be washed.
Claims 12 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chardack in view of Barnhill.
Regarding claim 12, Chardack shows a method of providing handwashing in a handwashing station, the method comprising activating a liquid dispensing system (14) 
Regarding claim 13, the liquid dispensing system is activated in response to a signal from a body sensor (54) (col. 5, ln. 53 – 55).
Regarding claim 14, the liquid dispensing system is activated in response to a signal from a hand sensor (54) (col. 5, ln. 53 – 55).
Regarding claim 15, the liquid dispensing system is configured to wet, wash, and rinse (col. 2, ln. 50 – 61).
Regarding claim 16, Chardack shows further comprising pausing the dispensing of the liquid dispensing system or the air dispensing system for a predetermined time period (col. 6, ln. 5 – 12).
Regarding claim 17, the liquid dispensing system directs at least a portion of the liquid directly toward a central location within a middle portion of the basin (col. 4, ln. 10 – 15), and the air dispensing system directs at least a portion of the air directly toward the same central location within the middle portion of the basin (col. 4, ln. 41 – 46) (see annotated fig. above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 10,718,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of elements as presented in the pending application are met by a combination of claim limitations as set forth in the granted US Patent.
Response to Arguments
Applicant's arguments filed 08/17/21 have been fully considered but they are not persuasive. Applicant argues that the air blowers do not show an air dispensing system “extending around a portion of the perimeter of the basin”; the Examiner respectfully disagrees. In the annotated fig. set forth above, a perimeter of the basin (12) is established, and the dryers extend around a portion of a perimeter of the basin since they are positioned around a portion of the perimeter and thus extend around a portion of a perimeter as required by the claims. The rejection is deemed proper and made final. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754